Citation Nr: 1143208	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a personality disorder.  

While the Veteran characterized his claimed disability as a "mental disorder," the claims file includes diagnoses of personality disorder, depression, psychosis, and major depression.  The United States Court of Appeals for Veterans Claims (Court) has ruled that VA should broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on the first page has been recharacterized in light of Clemons, and in determining whether the Veteran has a psychiatric disorder related to service, all diagnoses will be considered when adjudicating this claim. 


REMAND

The Veteran's DD Form 214 shows that he was discharged on July 1, 2006, from service due to a personality disorder.  The Veteran's service treatment records (STRs) have not been located, but the record reflects that the Veteran has indicated that he was hospitalized several times during service for psychiatric complaints, including in May 2006.  

The RO's efforts to obtain the STRs have included asking the Veteran and contacting the National Personnel Record Center two times.  The Veteran served in the United States Marine Corps and there is no indication that the RO has contacted the service department or made attempts to identify the service hospitals where the Veteran was admitted during service in order to obtain the records.  The provisions 38 C.F.R. § 3.159(c)(2) allow VA to stop the search when the custodian of the records advises that the records do not exist or that the custodian does not have them.  However, knowing what VA does about the Veteran's service and his assertions of treatment, the Board concludes that only contacting the NPRC does not meet the intent of the regulation.  Consequently, more information about the Veteran's in-service treatment, duty locations, and in-service hospitalization should be sought from the Veteran so that the service department and/or the service hospitals can be contacted.

VA treatment records show that on September 6, 2006, the Veteran was seen for a psychiatry evaluation, and reported he was recently discharged from the Marines on an administrative separation.  He reported he had been depressed all his life.  He reported being treated for alcohol abuse in March 2006 and that he was hospitalized in service in May 2006 for depression and feeling like he does now.  He claimed he took Zoloft, Trazadone, and other medications he could not recall.  The admitting diagnoses included major depression, recurrent.  He was hospitalized and then discharged on September 15, 2006, and his diagnoses included psychosis not otherwise specified (NOS) and depressive disorder NOS.  Received from the Veteran on September 20, 2006 was a formal claim for service connection for a "mental disorder", which he claimed began in 2004.

VA treatment records show that the Veteran returned to the emergency room on September 25, 2006, and the assessment was suicidal ideation and homicidal ideation.  He was released, but then the next day he returned to the emergency room, and was admitted for thoughts of harming himself and others.  He reported he had these thoughts since becoming a Marine.  The assessment was psychosis NOS (rule out schizophrenia versus schizoaffective) and depression NOS.  

On VA examination in April 2007, it was noted that the Veteran was an inpatient on a psychiatry unit at the Topeka VAMC.  It was noted that he had been admitted several times to a psychiatry unit at the Kansas City VAMC in the last year and treated for psychosis, NOS, and depression.  The examiner believed that the Veteran was exaggerating his symptoms in order to receive treatment and housing within VA as well as a service-connected disability.  The examiner noted that the Veteran's performance on the MMPI-2 was a clear indication of symptom exaggeration, and that he only had mild symptoms of depression, but did have a pervasively dim view of himself and his possibilities.  The examiner noted that in making a diagnosis, he was also considering that the Veteran was discharged from the Marines with a diagnosis of personality disorder.  The examiner noted that the claims folder had no records of any evaluations that may have been made in service, and that information from any evaluations performed while in service would be helpful in forming a more complete picture of the Veteran's history.  The examiner concluded that the Veteran met the criteria for a depressive personality disorder, which under DSM-IV would be a personality disorder, NOS.  The examiner did not believe that the Veteran experienced schizophrenia, but believed that his claim of psychotic symptoms was his effort to obtain help, and that he was exaggerating his symptoms as a way of obtaining help.  There was no Axis I diagnosis provided, and the Axis II diagnosis was personality disorder NOS (depressive personality disorder).  

What is significant about this evidence is the stark contrast between the assessments made in September 2006 and at the April 2007 VA examination.  Whether this was because additional psychological testing and evaluation was undertaken at the 2007 VA examination is not clear.  Consequently, further evidentiary development as noted below is necessary to sort out the Veteran's psychiatric diagnosis(es) and to obtain definitive opinion evidence on any link to his period of military service.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran to obtain additional information regarding his in-service treatment and hospitalization(s).  His unit, duty locations, and any other information necessary for a detailed search should be obtained.  The service department and/or service hospital(s) should be contacted to ascertain the location of any records pertinent to the Veteran.  If the putative custodian of records identifies any other avenue for a search of records, the AOJ should follow up on the recommendation of where to search.  The Veteran's aid should be enlisted to obtain the records and he should be notified of any success or failure to obtain records.

2.  After any records of in-service treatment have been obtained or determined to be unavailable, the Veteran should be scheduled for an examination by a psychiatrist.  Psychological testing should be conducted to help with the clinical assessment.  The examiner should review the entire record, take a detailed history, and examine the Veteran.  All diagnoses should be set for in detail and for each diagnosed psychiatric disorder an opinion should be provided as to the medical probabilities that each disorder is traceable to the Veteran's period of military service.  All medical reasons for accepting or rejecting the previous assessments made in September 2006 and at the April 2007 VA examination should be outlined.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that the examination report prepared by the examiner complies with this remand.  The report should be returned to the examiner for any corrective action deemed necessary.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  Consideration should be given to every psychiatric diagnosis of record in accordance with Clemons, supra.  If any benefit sought is denied, a supplemental statement of the case should be issued and the Veteran should be given opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





